Broyles, C. J.
1. The excerpt from the charge of the court, complained of in the motion for a new trial, upon the subject of principals in the first and second degrees, was not technically accurate, since all persons aiding and abetting in the commission of a misdemeanor are principals, and in misdemeanors there are no principals in the “first” or “second” degree. Under the facts of the case, however, this inaccuracy affords no cause for a reversal of the judgment. See Smith v. State, 23 Ga. App. 140 (2) (98 S. E. 115).
2. The evidence connecting the defendant with the offense charged was wholly circumstantial, but it was sufficient to authorize the jury to find that it excluded every reasonable hypothesis save that of his guilt; and the refusal to grant a new trial was not error.

■Judgment affirmed.


TAlike, J., concurs. Bloodworth, J., absent on account of ilbiess.